DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claims 6-16 directed to an invention non-elected without traverse.  Accordingly, claims 6-16 been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a method of manufacturing a fabric structure as recited in claim 1.
	The closest prior art, Witthoeft et al., DE10-2013-009932, teaches a first hybrid yarn processed with a second hybrid yarn wherein the process can include knitting, weaving or plaiting [braiding] wherein the structure can include a three dimensional structure.  Witthoeft further teaches that a hybrid yarn includes reinforcing fibers and matrix fibers.  Additionally, Witthoeft teaches that the matrix fibers are selected from the group consisting of polyetheretherketone (PEEK) fibers, polyamide fibers, polyethylene fibers and polypropylene fibers.  The prior art also teaches that the reinforcing fibers can include carbon fibers.  Although Witthoeft teaches that the final product can include a three dimensional structure, Witthoeft fails to teach or suggest a fabric structure formed by three dimensional weaving of first hybrid yarns with second hybrid yarns.

	In summary, claims 1 and 3-5 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786